19-36300-cgm            Doc 509       Filed 11/05/19 Entered 11/05/19 19:28:32                      Main Document
                                                   Pg 1 of 20
                                       Hearing Date: November 20, 2019, at 10:30 a.m. (prevailing Eastern Time)
                                   Objection Deadline: November 18, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone:     (212) 940-8800
     New York, New York 10022                                     Facsimile:     (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900
     -and-
     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

        NOTICE OF DEBTORS’ MOTION TO EXTEND THE DEBTORS’ EXCLUSIVE
         PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
         THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

              PLEASE TAKE NOTICE that on November 5, 2019, the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion to Extend the

 Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
19-36300-cgm       Doc 509     Filed 11/05/19 Entered 11/05/19 19:28:32         Main Document
                                            Pg 2 of 20


 to Section 1121 of the Bankruptcy Code. A hearing on the motion will be held before the

 Honorable Cecelia G. Morris, United States Bankruptcy Judge, United States Bankruptcy Court

 for the Southern District of New York, at the United States Bankruptcy Court for the Southern

 District of New York, One Bowling Green, New York, New York 10004, on November 20, 2019,

 at 10:30 a.m. (prevailing Eastern Time).

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief

 requested in the motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy

 Procedure, the Local Bankruptcy Rules for the Southern District of New York, all General Orders

 applicable to chapter 11 cases in the United States Bankruptcy Court for the Southern District of

 New York, and the Final Order Establishing Certain Notice, Case Management, and

 Administrative Procedures [Docket No. 207] (the “Case Management Order”) approved by the

 Bankruptcy Court; (c) be filed electronically with the Bankruptcy Court on the docket of In re

 Barneys New York, Inc., Case 19-30366 (CGM) by registered users of the Bankruptcy Court’s

 electronic filing system and in accordance with the General Order M-399 (which is available on

 the Bankruptcy Court’s website at http://www.nysb.uscourts.gov); and (d) be served so as to be

 actually received by November 18, 2019, at 4:00 p.m., prevailing Eastern Time, by (i) the

 entities on the Master Service List (as defined in the Case Management Order and available on the

 Debtors’ case website at http://case.stretto.com/barneys) and (ii) any person or entity with a

 particularized interest in the subject matter of the motion.

        PLEASE TAKE FURTHER NOTICE that if no objections are timely filed and served

 with respect to the motion, the Debtors shall, on or after the Objection Deadline, submit to the

 Bankruptcy Court an order substantially in the form annexed as Exhibit A to the motion, which

 order the Bankruptcy Court may enter with no further notice or opportunity to be heard.


                                                   2
19-36300-cgm      Doc 509     Filed 11/05/19 Entered 11/05/19 19:28:32            Main Document
                                           Pg 3 of 20


        PLEASE TAKE FURTHER NOTICE that the hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates at the hearing. The Debtors will file an agenda before the hearing, which may modify

 or supplement the motion to be heard at the hearing.

        PLEASE TAKE FURTHER NOTICE that copies of the Motion may be obtained free of

 charge by visiting the website of Stretto at http://case.stretto.com/barneys. You may also obtain

 copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

 accordance with the procedures and fees set forth therein.

 Dated: November 5, 2019              /s/ Joshua A. Sussberg, P.C.
 New York, New York                   Edward O. Sassower, P.C.
                                      Joshua A. Sussberg, P.C.
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900
                                      -and-
                                      Chad J. Husnick, P.C.
                                      W. Benjamin Winger (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200
                                      -and-
                                      Steven J. Reisman
                                      KATTEN MUCHIN ROSENMAN LLP
                                      575 Madison Avenue
                                      New York, New York 10022
                                      Telephone:    (212) 940-8800
                                      Facsimile:    (212) 940-8776

                                      Co-Counsel for the Debtors and Debtors in Possession




                                                 3
19-36300-cgm            Doc 509       Filed 11/05/19 Entered 11/05/19 19:28:32                      Main Document
                                                   Pg 4 of 20
                                       Hearing Date: November 20, 2019, at 10:30 a.m. (prevailing Eastern Time)
                                   Objection Deadline: November 18, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone:     (212) 940-8800
     New York, New York 10022                                     Facsimile:     (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900
     -and-
     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                 DEBTORS’ MOTION TO EXTEND THE DEBTORS’ EXCLUSIVE
              PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
              THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
19-36300-cgm          Doc 509        Filed 11/05/19 Entered 11/05/19 19:28:32                       Main Document
                                                  Pg 5 of 20


          Barneys New York, Inc. and its debtor affiliates as debtors and debtors in possession in the

 above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state the following in

 support of this motion.2

                                                  Relief Requested

          1.       The Debtors seek entry of an order, substantially in the form attached hereto as

 Exhibit A, extending the Debtors’ exclusive right to file a chapter 11 plan by 120 days through

 and including April 2, 2020 (the “Filing Exclusivity Period”), and to solicit votes thereon by

 approximately 180 days through and including June 1, 2020 (the “Soliciting Exclusivity Period,”

 and together with the Filing Exclusivity Period, the “Exclusivity Periods”), without prejudice to

 the Debtors’ right to seek further extensions to the Exclusivity Periods.

                                              Preliminary Statement

          2.       In three months since the Petition Date, the Debtors have secured $257 million in

 debtor-in-possession financing, stabilized their business operations, undertaken an extensive sale

 process for substantially all of their assets, and entered into a related stalking horse purchase

 agreement against which higher or better transaction alternatives were aggressively pursued. On

 October 31, 2019, the Court approved the stalking horse purchase agreement and related

 transactions. On November 1, 2019, the Debtors consummated the sale transaction. The Debtors

 now intend to bring these chapter 11 cases to conclusion in an orderly, efficient manner. To that

 end, the Debtors request an extension of the Exclusivity Periods.




 2   A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
     chapter 11 cases, are set forth in greater detail in the Declaration of Mohsin Y. Meghji, Chief Restructuring Officer
     of Barneys New York, Inc., in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day
     Declaration”), filed on August 6, 2019 (the “Petition Date”). Capitalized terms used but not otherwise defined in
     this motion shall have the meanings ascribed to them in the First Day Declaration.


                                                            2
19-36300-cgm        Doc 509    Filed 11/05/19 Entered 11/05/19 19:28:32            Main Document
                                            Pg 6 of 20


        3.      The Debtors have taken a number of key steps in these chapter 11 cases, including,

 among other things:

                •       obtaining relief that has enabled the Debtors to continue operating their
                        business in the ordinary course, including obtaining approval of a number
                        of “first day” motions, “second day” motions, and retention applications;

                •       closing, or have nearly completed the process of closing, 15 unprofitable
                        store locations and otherwise stabilizing the Debtors’ business operations
                        following their transition into chapter 11;

                •       obtaining $257 million in debtor-in-possession financing, paid down all of
                        of the Debtors’ prepetition secured obligations, and ensuring consensual use
                        of cash collateral to address the Debtors’ liquidity needs during these
                        chapter 11 cases and to provide access to funding to conduct a full and fair
                        marketing process;

                •       preparing and filing the Debtors’ schedules of assets and liabilities and
                        statements of financial affairs and established and administered the general
                        claims bar date process;

                •       responding to diligence requests from the creditors committee and the
                        Debtors’ key stakeholder groups;

                •       marketing, negotiating, and entering into a stalking horse asset purchase
                        agreement for the sale of substantially all of the Debtors’ assets;

                •       addressing numerous diligence requests, questions, concerns, and issues
                        raised by employees, vendors, customers, and other parties in interest; and

                •       obtaining Court approval of and consummating the stalking horse sale
                        transaction.

        4.      Despite these efforts, more work remains. The wind-down process and transition

 of certain operations to the purchasers, for example, likely will continue into the first quarter of

 2020. Meanwhile, the Debtors have begun developing the terms of a chapter 11 plan that could

 serve as a vehicle to conclude these chapter 11 cases. The Debtors therefore believe it is prudent

 to seek a 120-day extension of the filing exclusivity period.

        5.      The Debtors’ progress to date has been achieved in part because of the breathing

 room provided by the various protections under the Bankruptcy Code. The Debtors believe that

                                                  3
19-36300-cgm       Doc 509     Filed 11/05/19 Entered 11/05/19 19:28:32             Main Document
                                            Pg 7 of 20


 maintaining their exclusive right to file and solicit votes on a plan is critical to their ability to

 continue and complete this process in an orderly, efficient manner. Accordingly, the Debtors

 request an extension of the Exclusivity Periods to allow the Debtors to undertake a plan

 confirmation process without the costly disruption that would occur if competing plans were to be

 proposed.

                                      Jurisdiction and Venue

        6.      The United States Bankruptcy Court for the Southern District of New York

 (the ”Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated February 1, 2012. The Debtors confirm their consent, pursuant to rule

 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

 final order by the Court in connection with this motion to the extent that it is later determined that

 the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

        7.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        8.      The bases for the relief requested herein are section 1121(d) of title 11 of the United

 States Code, 11 U.S.C. §§ 101–1532 (the ”Bankruptcy Code”), Bankruptcy Rule 9006, and rule

 9006-2 of the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”).

                                             Background

        9.      As of the Petition Date, the Debtors comprised a world-renowned luxury specialty

 retailer with twenty-two stores across the United States, including flagships in New York City and

 Beverly Hills, and a highly curated, shopper-friendly e-commerce platform. Founded as a men’s

 retailer in 1923 in downtown Manhattan, the Debtors sell the most intriguing fashion offering from

 the world’s top designers, including women’s and men’s clothing, accessories, shoes, jewelry,

                                                   4
19-36300-cgm         Doc 509   Filed 11/05/19 Entered 11/05/19 19:28:32            Main Document
                                            Pg 8 of 20


 cosmetics, fragrances, and gifts for the home. The Debtors reported revenues of approximately

 $800 million for 2018. As of the Petition Date, the Debtors had approximately 2,300 employees

 and funded debt obligations of approximately $200 million.

        10.     On the Petition Date, each of the Debtors filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. On November 1, 2019, the Debtors sold substantially all of

 their assets to ABG-Barneys, LLC and B. Riley Financial, Inc. The Debtors are in the process of

 winding down their business and remaining properties as debtors in possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases are being jointly

 administered pursuant to Bankruptcy Rule 1015(b). On August 15, 2019 the United States Trustee

 for the Southern District of New York (the ”U.S. Trustee”) appointed an official committee of

 unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the “Committee”) [Docket

 No. 131]. No request for the appointment of a trustee or examiner has been made in these

 chapter 11 cases.

                                          Basis for Relief

        11.     Section 1121(d)(1) of the Bankruptcy Code permits a court to extend a debtor’s

 exclusivity “for cause,” subject to certain limitations that are not relevant here. Specifically,

 section 1121(d) provides that “on request of a party in interest made within the respective periods

 . . . of this section and after notice and a hearing, the court may for cause reduce or increase the

 120-day period or the 180-day period referred to in this section.” Although the term “cause” is

 not defined by the Bankruptcy Code, such term has been construed broadly “to allow the debtor to

 reach an agreement.” H.R. Rep. No. 95, 95th Cong., 1st Sess. 232 (1997); see also In re Public

 Serv. Co. of New Hampshire, 88 B.R. 521, 533—34 (Bankr. D.N.H. 1988) (“legislative intent . . .

 [is] to afford maximum flexibility”).      Simply put, a debtor should be given a reasonable

 opportunity to negotiate an acceptable plan with creditors and to prepare adequate information

                                                  5
19-36300-cgm       Doc 509       Filed 11/05/19 Entered 11/05/19 19:28:32                Main Document
                                              Pg 9 of 20


 concerning the ramifications of any proposed plan for disclosure to creditors. See In re Texaco

 Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y. 1987).

         12.     Courts within the Second Circuit and in other jurisdictions have held that the

 decision to extend the Exclusivity Periods is left to the sound discretion of a bankruptcy court and

 should be based on the totality of circumstances in each case. See, e.g., In re Excel Mar. Carriers

 Ltd., No. 13-23060 (RDD), 2013 WL 5155040, at *2 (Bankr. S.D.N.Y. Sept. 13, 2013); In re Dow

 Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997); In re McLean Indus., Inc., 87 B.R.

 830, 834 (Bankr. S.D.N.Y. 1987); First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64

 B.R. 963, 965 (Bankr. D. Del. 1986). In general, as long as debtors give the court “no reason to

 believe that they are abusing their exclusivity rights . . . [a] requested extension of exclusivity . . .

 should be granted.” In re Global Crossing Ltd., 295 B.R. 726, 730 (Bankr. S.D.N.Y. 2003); see

 also In re Borders Grp., Inc., 460 B.R. 818, 822 (Bankr. S.D.N.Y. 2011) (noting the debtors’

 “substantial efforts . . . to stabilize their business and develop a viable exit strategy”). In particular,

 courts examine a number of factors to determine whether a debtor has had an adequate opportunity

 to develop, negotiate, and propose a chapter 11 plan and thus whether there is “cause” for extension

 of the Exclusivity Periods. See In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr.

 S.D.N.Y. 2006); In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 183 (Bankr. D.N.J. 2002);

 McLean Indus., 87 B.R. at 834; see also Dow Corning, 208 B.R. at 664 (identifying the below

 factors and noting that courts generally rely on the same factors to determine whether exclusivity

 should be extended). These factors include the following:

                 (a)     the size and complexity of the case;

                 (b)     the existence of good faith progress toward reorganization;

                 (c)     the necessity of sufficient time to negotiate a plan of reorganization
                         and prepare adequate information to allow a creditor to determine
                         whether to accept such plan;

                                                     6
19-36300-cgm      Doc 509      Filed 11/05/19 Entered 11/05/19 19:28:32            Main Document
                                            Pg 10 of 20


                (d)     whether the debtor is paying its debts as they become due;

                (e)     whether the debtor has demonstrated reasonable prospects for filing
                        a viable plan;

                (f)     whether the debtor has made progress negotiating with creditors;

                (g)     the amount of time which has elapsed in the case;

                (h)     whether the debtor is seeking an extension to pressure creditors; and

                (i)     whether an unresolved contingency exists.

        13.     Not all of these factors are relevant to every case and courts use only the relevant

 subset of the above factors to determine whether cause exists to grant an exclusivity extension in

 a particular chapter 11 case. See, e.g., In re Express One Int’l Inc., 194 B.R. 98, 100 (Bankr. E.D.

 Tex. 1996) (identifying four of the factors as relevant in determining whether “cause” exists to

 extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265, 269 (Bankr. D.D.C. 1986) (finding

 that the debtor showed “cause” to extend exclusivity based upon three of the factors); In re

 Texaco, Inc., 76 B.R. at 327 (holding that size and complexity of the chapter 11 case provided

 sufficient cause to extend exclusivity). For example, both Congress and courts have recognized

 that the size and complexity of a debtor’s case alone may constitute cause for extension of a

 debtor’s exclusive periods to file a plan and solicit acceptances of such a plan. H.R. No. 95-595,

 at 231-232, 406 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6191 (“[I]f an unusually large

 company were to seek reorganization under chapter 11, the court would probably need to extend

 the time in order to allow the debtor to reach an agreement.”); see also Texaco, 76 B.R. at 326

 (“The large size of the debtor and the consequent difficulty in formulating a plan of reorganization

 for a huge debtor with a complex financial structure are important factors which generally

 constitute cause for extending the exclusivity periods.”).




                                                  7
19-36300-cgm         Doc 509       Filed 11/05/19 Entered 11/05/19 19:28:32                    Main Document
                                                Pg 11 of 20


          14.      Since the Petition Date, the Debtors have engaged with the creditors’ committee,

 their lenders, potential purchasers, landlords, merchandise suppliers, unions, and additional key

 stakeholders in an effort to maximize the value of their assets through a competitive sale process.

 While the Debtors have begun a dialogue to build consensus around the Debtors’ ultimate

 conclusion of these chapter 11 cases, discussions are still in the preliminary stages due to the prior

 focus on the sale process. An extension of the Exclusivity Periods will thus provide the Debtors

 with the necessary time and breathing space required to efficiently negotiate a plan and take the

 necessary steps toward concluding these chapter 11 cases.

          15.      As set forth below, the Debtors submit that they satisfy the relevant factors and,

 thus, sufficient “cause” exists to extend the Exclusivity Periods as provided herein. There is ample

 precedent in this district and others for an initial extension of exclusivity as the Debtors seek here.

 See, e.g., In re Windstream Holdings, Inc., Case No. 19-22312 (RDD) (Bankr. S.D.N.Y., Jun. 20,

 2019) [Docket No. 699] (extending the debtors’ exclusive periods by 180 days); In re Nine West

 Holdings, Inc., Case No. 18-10947 (SCC) (Bankr. S.D.N.Y., Aug. 10, 2018) [Docket No. 573]

 (extending the debtors’ exclusive periods by 41 days); In re Pacific Drilling S.A., Case No. 17-

 13193 (MEW) (Bankr. S.D.N.Y. March 8, 2018) [Docket No. 248] (extending the debtors’

 exclusive periods by 120 days); In re Avaya Inc., Case No. 17-10089 (SMB) (Bankr. S.D.N.Y.

 May 25, 2017) [Docket No. 673] (same); In re Filmed Entertainment Inc., Case No. 15-12244

 (SCC) (Bankr. S.D.N.Y. Dec. 29, 2015) [Docket No. 184] (extending the debtors’ exclusive

 periods by 60 days).3




 3   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
     Copies of these orders are available upon request of the Debtors’ counsel.


                                                         8
 19-36300-cgm           Doc 509      Filed 11/05/19 Entered 11/05/19 19:28:32              Main Document
                                                  Pg 12 of 20


      I.      The Debtors’ Chapter 11 Cases Are Large and Complex.

              16.    These chapter 11 cases involve several affiliated-Debtors, which had, at the outset

      of these cases, over 2,300 employees across 22 flagship stores and warehouse locations, and

      maintained active operations in 9 states in the highly competitive retail industry. Additionally, the

      Debtors had more than $200 million in funded debt obligations.

              17.    Moreover, the Debtors have a wide variety of parties in interest, from landlords and

      trade vendors to local, state, and federal agencies—many of whom have been active in these cases.

      All of the Debtors’ store locations, distribution centers, corporate headquarters, and other office

      space are leased from third-party landlords and must be assumed and assigned or rejected as part

      of these chapter 11 cases. The Debtors also have a myriad of reporting obligations with respect to

      local, state, and federal taxing and regulatory agencies that the Debtors have continued to comply

      with, to the extent required by the Bankruptcy Code.

              18.    Accordingly, the size and complexity of these chapter 11 cases weigh in favor of

      extending the Exclusivity Periods.

II.        The Debtors Have Made Good Faith Progress in These Cases and Have Demonstrated
           Reasonable Prospects for Filing a Viable Plan.

              19.    During their short time in chapter 11, the Debtors have already made progress

      toward concluding their chapter 11 plan process, including the preparation and filing of their

      schedules of assets and liabilities and statements of financial affairs, the establishment of bar dates,

      the negotiation, marketing, and commencement of a sale of substantially all of their assets, and

      ongoing dialogue with the creditors’ committee and other creditor constituencies regarding their

      winddown. Moreover, the Debtors have negotiated, marketed, and now consummated the sale

      transaction.




                                                         9
19-36300-cgm        Doc 509     Filed 11/05/19 Entered 11/05/19 19:28:32           Main Document
                                             Pg 13 of 20


        20.       In the weeks ahead, the Debtors intend to build consensus with their stakeholders

 on the path toward concluding these chapter 11 cases in an orderly and efficient manner. The

 Debtors’ efforts in marketing their assets for a sale, coupled with the need to resolve the many

 remaining contingencies in these chapter 11 cases, all weigh in favor of a further extension of the

 Exclusive Periods.

III.    The Debtors’ Winddown Budget is Sufficient.

        21.       Since the Petition Date, the Debtors generally paid their vendors in the ordinary

 course of business or as otherwise provided by orders of the Court. Importantly, while it is unclear

 at this time whether the Debtors will be able to pay in full all administrative claims, the Debtors

 have available liquidity inside the winddown budget to facilitate bringing these chapter 11 cases

 to conclusion.

IV.     Relatively Little Time Has Elapsed in These Chapter 11 Cases.

        22.       This request for an extension of the Exclusivity Periods is the Debtors’ first and

 comes approximately three months into these chapter 11 cases. As described above, courts

 routinely grant a debtor’s request for an initial extension. The fact that these cases remain at a

 relatively early stage in the chapter 11 process and the Debtors have accomplished much in a short

 amount of time further supports the requested extension.

 V.     An Extension of the Exclusivity Periods Will Not Pressure or Prejudice Creditors.

        23.       The Debtors are not seeking an extension of the Exclusivity Periods to pressure or

 prejudice any of their stakeholders. On the contrary, the Debtors seek to maintain exclusivity to

 focus their efforts on finalizing the sale transaction and continue to work with their creditors to

 develop a consensual resolution to these complex chapter 11 cases. Extending the Exclusivity

 Periods will benefit creditors by avoiding a drain on estate assets relating to the potential

 competing chapter 11 plans without any benefit associated with doing so. All stakeholders benefit

                                                  10
19-36300-cgm       Doc 509      Filed 11/05/19 Entered 11/05/19 19:28:32             Main Document
                                             Pg 14 of 20


 from that continued stability and predictability that comes only with the Debtors being the sole

 plan proponent. Moreover, even if the Court approves an extension of the Exclusivity Periods,

 nothing prevents parties in interest from later appearing before the Court to assert that cause

 supports termination of the Debtors’ exclusivity. Accordingly, the relief requested herein is

 without prejudice to the Debtors’ creditors and will instead benefit the Debtors’ estates, their

 creditors, and all other key parties in interest.

         24.     Accordingly, the Debtors respectfully submit that ample cause exists to extend the

 Exclusivity Periods as provided herein.

                                            Motion Practice

         25.     This motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of its application to this motion.

 Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                                     Notice

         26.     The Debtors have provided notice of this motion to: (a) the United States Trustee

 for the Southern District of New York; (b) the holders of the thirty largest unsecured claims against

 the Debtors (on a consolidated basis); (c) counsel to the DIP agent; (d) the United States Attorney’s

 Office for the Southern District of New York; (e) the Internal Revenue Service; (f) the United

 States Securities and Exchange Commission; (g) the state attorneys general for all states in which

 the Debtors conduct business; (h) counsel to the Committee; (i) counsel to the Purchasers; and

 (j) any party that requests service pursuant to Bankruptcy Rule 2002. The Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.

                                           No Prior Request

         27.     No prior request for the relief sought in this motion has been made to this or any

 other court.

                                                      11
19-36300-cgm   Doc 509   Filed 11/05/19 Entered 11/05/19 19:28:32    Main Document
                                      Pg 15 of 20


                     [Remainder of page intentionally left blank.]




                                          12
19-36300-cgm      Doc 509   Filed 11/05/19 Entered 11/05/19 19:28:32           Main Document
                                         Pg 16 of 20


        WHEREFORE, the Debtors respectfully requests that the Court enter the order granting

 the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Dated: November 5, 2019           /s/ Joshua A. Sussberg, P.C.
 New York, New York                Edward O. Sassower, P.C.
                                   Joshua A. Sussberg, P.C.
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   -and-
                                   Chad J. Husnick, P.C.
                                   W. Benjamin Winger (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200
                                   -and-
                                   Steven J. Reisman
                                   KATTEN MUCHIN ROSENMAN LLP
                                   575 Madison Avenue
                                   New York, New York 10022
                                   Telephone:    (212) 940-8800
                                   Facsimile:    (212) 940-8776

                                   Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm   Doc 509   Filed 11/05/19 Entered 11/05/19 19:28:32   Main Document
                                      Pg 17 of 20


                                    Exhibit A
                                 Proposed Order
19-36300-cgm            Doc 509       Filed 11/05/19 Entered 11/05/19 19:28:32                      Main Document
                                                   Pg 18 of 20


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CMG)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                  ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS
                 TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
              THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of this order (a) extending the Filing Exclusivity Period

 through and including April 2, 2020, and the Soliciting Exclusivity Period through and including

 June 1, 2020, without prejudice to the Debtors’ right to seek further extensions to the Exclusivity

 Periods, and (b) granting related relief, all as more fully set forth in the Motion; and this Court

 having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

 Standing Order of Reference from the United States District Court for the Southern District of

 New York, dated February 1, 2012; and that this Court may enter a final order consistent with

 Article III of the United States Constitution; and this Court having found that venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b); and this

 Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on the



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.

 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-36300-cgm        Doc 509     Filed 11/05/19 Entered 11/05/19 19:28:32            Main Document
                                             Pg 19 of 20


 Motion were appropriate under the circumstances and no other notice need be provided; and this

 Court having reviewed the Motion and having heard the statements in support of the relief

 requested therein at a hearing, if any, before this Court (the ”Hearing”); and this Court having

 determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

 cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

 due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.        The Motion is granted as set forth herein.

        2.        Any responses or objections to the Motion that have not been previously withdrawn

 or otherwise resolved are hereby overruled and denied.

        3.        Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

 pursuant to section 1121(b) of the Bankruptcy Code is hereby extended through and including

 April 2, 2020.

        4.        Pursuant to section 1121(d) of the Bankruptcy Code, the Soliciting Exclusivity

 Period pursuant to section 1121(c) of the Bankruptcy Code is hereby extended through and

 including June 1, 2020.

        5.        Nothing herein shall prejudice the Debtors’ rights to seek further extensions of the

 Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code.

        6.        The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.




                                                   2
19-36300-cgm      Doc 509     Filed 11/05/19 Entered 11/05/19 19:28:32             Main Document
                                           Pg 20 of 20


        7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.


  Dated: ____________, 2019
  Poughkeepsie, New York                              THE HONORABLE CECELIA G. MORRIS
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
